 

 

BARK

BARKET EPSTEIN & KEARON, LLP

a pO
Boog Bo

666 OLp Country Roan, Suire 7OO 350 FirtH AVENUE, SUITE G400
GARDEN City, NEw YoRK | !530 New YORK, NEW YORK 1OI 18
516.745,1500 * (F1516.745.1245 212.972.1710

WWW. BARKETEPSTEIN.COM ALL Malt TO GARDEN CiTY ADDRESS

Via Email and Under Seal
August 28, 2019

Hon, Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

Re: United States vy. Nicholas Tartaglione
16 Cr, 832 (KMK)

Dear Judge Karas,

I write in response to the Govemment’s letter dated August 23, 2019 regarding the
available housing options for Mr. Tartaglione, In short, we reject the Hobson’s choice offered by
the BOP: either he stays al MCC with its well documented problems; or he is forced to live in

SHU at MDC through the course of the trial.

While we don’t fault the AUSAs who delivered the message from the BOP, we take issue
with the reasons offered by the BOP for their insistence that Mr. Tartaglione remain in SHU ifhe
is housed at MDC. Their position is that Mr. Tartaglione can be placed into general population
at MCC—the very facility under investigation and guarded by the very people being people
being investigated—but that he would not be safe at MDC because of his possible cooperation.
We respectfully submit that this explanation is irrational. Obviously, if Mr, Tartaglione is safe at
MCC, despite his lawyer having complained publicly and to the court about the deplorable
conditions of the MCC, he should also be safe at MDC about which there have not been any

complaints.

We are trying to schedule a conference with the legal staff at MCC and the Government
to determine if the conditions at MCC are actually going to dramatically improve given the
influx of new personal and the scrutiny the facility now faces. Once that conference takes place,

1

 
 

we will report to the Court what if any resolution all parties can agree to.

The position of the defense has been consistent: we want our client safe, living in humane

conditions, with adequate access to his legal team.

We ask that this letter be filed under seal since it responds to the Government's letter,

which at present remains under seal.

Thank you for your consideration.

ce via email:

AUSA Maurene Comey
AUSA Jason Swergold
Anthony L, Ricco, Esq.
Bruce Koffsky, Esq.
Michael Bachrach, Esq.
John Diaz, Esq.

Adam Johnson, Esq.
Stephanie Scannell, Esq.
Nicole McFarland, Esq.
Holly Pratesi, Esq.
Supervisory Deputy U.S. Marshal Stuart Smith

Respectfully submitted,

~ a
a

toc A. Barket
Aida F. Leisenring

 
